PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Birkheim, Andreas
Application No. 16/812,267
Filed: 7 Mar 2020
For: CLAMPING DEVICE FOR A STEERING COLUMN AND ADJUSTING DEVICE FOR A STEERING COLUMN
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION TO ACCEPT A DELAYED CLAIM OF PRIORITY UNDER (35 U.S.C. 119(a))” which is treated as petition to restore the right of priority under 37 CFR 1.55(c), filed September 03, 2021, to restore the right of priority to prior German Application No. 102019105696.9 filed March 06, 2019.

The petition is DISMISSED.

This pending application was filed more than twelve months (six months in the case of a design application) after the filing date on which the foreign application, for which priority is now sought.  However, since this pending application was filed within two months of the expiration of the foreign application, this is an appropriate petition under the provisions of 37 CFR 1.55(c).

A petition under 37 CFR 1.55(c) to restore the right of priority to a prior application requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country (or intellectual property authority), and the filing date, and be included in an Application Data Sheet (ADS) (37 CFR 1.76(b)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m); and
	(3)	a statement that the delay in filing the subsequent application within the period set forth in 37 CFR 1.55(b) was unintentional (the Director may require 

The petition lacks item (3).

Applicant and paid the $2100 petition fee as set forth in 37 CFR 1.17(m). 

Applicant did NOT provide an appropriate statement of unintentional delay as required by item (3) indicated above. On petition, applicant states: “the entire delay between the date the claim for priority was due under 35 U.S.C. 119(a) and the date this claim is filed was unintentional.” This statement does not meet the requirement set forth in 37 CFR 1.55(c)(3). Rather, a petition under 37 CFR 1.55(c) for restoration of the right for priority must include a statement that “the delay in filing the subsequent nonprovisional application within the twelve-month period set forth in 37 CFR 1.55(b) was unintentional.” The inclusion of a proper statement of unintentional delay in compliance with 37 CFR 1.55(c)(3) is a condition for restoration of the right of priority under 37 CFR 1.55(c).

A renewed petition which addresses the deficiency or deficiencies listed above must be filed if reconsideration is desired.

The Office reminds applicant that even if the Office has included the priority claim on a filing receipt, the priority claim is not a proper claim unless all requirements under 37 CFR 1.55 are met.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
cc:
Tarolli, Sundheim, Covell, & Tummino LLP
1300 East Ninth Street, Suite 1700
Cleveland, Ohio 44114
	


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)